Title: To Thomas Jefferson from Benjamin Henry Latrobe, 28 May 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Philadelphia, May 28th. 1807
                        
                        I have the two letters you have done me the favor to write to me before me, the first of the 22d & the last
                            of the 26th. just now received.—The former I should have immediately answered had I not on the 21st. transmitted to you my
                            report on the whole system & its reasons which I had pursued in
                            the arrangements of the ground round the president’s house. I am sorry to have commenced otherwise than you wished. My idea
                            that no good road from the Pennsylvania Avenue to the War-office could be had but by cutting the permanent road at once,
                            guided me, and I am still at a loss to see, how carriages will go south of the Presidents house, unless that part of the
                            road is made before the present track is closed.—
                        I am ashamed to have kept your Maisons de Paris, so long. You will find the designs however considerably
                            improved by shadows and truling. The books has been some time packed
                            up with my own, & is waiting for the Georgetown packet to go to Washington. I shall leave this as soon as I can get my
                            things onboard. Part of my family goes by Water to Baltimore,—I, my wife, & 4 of my Children, (the eldest 16 Years &
                            youngest 5 Months) come by land.—I must kept my house here till next
                            Spring, partly as a Warehouse for my furniture, partly as a refuge in case of No appropriation for the center part of the
                            Capitol.
                        By my letter of the 21st of May you will observe that I expect the glass daily. Nothing but the loss of the
                            Ship will prevent its early arrival. I have ordered double the quantity wanted, by two separate Vessels: so that we shall
                            hardly be diappointed But if we are, I will cover the pannels with 4 squares each in the usual manner of Skylights for
                            the present Season. The furniture is making here, i.e, the Curtains &c which could not be had in Washington.—
                        I have ordered the Organ in Hamburg but have no answer as yet.
                        I hope to be in Washington in time to offer you my best services in your designs for your buildings for
                            Monticello. Mills has a very imperfect view of the place but even that will make a handsome Landscape. With the highest
                            respect I am 
                  Yrs. truly
                        
                            B H Latrobe
                            
                        
                    